


EXHIBIT 10.1
WINNEBAGO INDUSTRIES, INC.
2014 OMNIBUS EQUITY, PERFORMANCE AWARD, AND INCENTIVE COMPENSATION PLAN
1.Plan. The Winnebago Industries, Inc. 2014 Omnibus Equity, Performance Award,
and Incentive Compensation Plan (the “Plan”) was adopted by Winnebago
Industries, Inc. (the “Company”) to reward certain key Employees of the Company
and its Affiliates and Non-employee Directors of the Company by providing for
certain cash benefits and by enabling them to acquire shares of Common Stock of
the Company.


2.Objectives. The purpose of this Plan is to further the interests of the
Company and its shareholders by providing incentives in the form of Awards to
key Employees and Non-employee Directors who may contribute materially to the
success and profitability of the Company and its Affiliates. Such Awards will
recognize and reward outstanding performances and individual contributions and
give Participants in the Plan an interest in the Company parallel to that of the
shareholders, thus enhancing the proprietary and personal interest of such
Participants in the Company's continued success and progress. This Plan will
also enable the Company and its Affiliates to attract and retain such Employees
and Non-employee Directors.


3.Definitions. As used herein, the terms set forth below shall have the
following respective meanings unless otherwise expressly provided herein:


“Acquiring Person” means any Person or any individual or group of Affiliates or
Associates of such Person who acquires beneficial ownership, directly or
indirectly, of 20 percent or more of the outstanding stock of the Company if
such acquisition occurs in whole or in part. Notwithstanding the foregoing, no
Person shall become an “Acquiring Person” as the result of: (i) an acquisition
of Common Stock by the Company which, by reducing the number of shares
outstanding, increases the proportionate number of shares beneficially owned by
such Person to 30% or more of the Common Stock then outstanding, or (ii) the
acquisition by such Person of newly-issued Common Stock directly from the
Company (it being understood that a purchase from an underwriter or other
intermediary is not directly from the Company); provided however, that if a
Person shall become the beneficial owner of 30% or more of the Common Stock then
outstanding by reason of share purchases by the Company or the receipt of
newly-issued Common Stock directly from the Company and shall, after such share
purchases or direct issuance by the Company, become the beneficial owner of any
additional Common Stock of the Company, then such Person shall be deemed to be
an “Acquiring Person”; provided further, however, that any transferee from such
Person who becomes the beneficial owner of 30% or more of the Common Stock then
outstanding shall nevertheless be deemed to be an “Acquiring Person.”
Notwithstanding the foregoing, if the Board of Directors of the Company
determines in good faith that a Person who would otherwise be an “Acquiring
Person,” as defined pursuant to the foregoing provisions of this paragraph, has
become such inadvertently, and such Person divests as promptly as practicable
(and in any event within ten business days after notification by the Company) a
sufficient number of shares of Common Stock so that such Person would no longer
be an “Acquiring Person,” as defined pursuant to the foregoing provisions of
this paragraph, then such Person shall not be deemed to be an “Acquiring Person”
for any purpose of this Plan.
“Administrator” means the Committee.
“Affiliate” means, with respect to the Company, a Subsidiary or Joint Venture,
and means, with respect to an Acquiring Person, a Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the person specified.
“Associate” means: (i) any corporate, partnership, limited liability company,
entity or organization (other than the Company or a majority-owned subsidiary of
the Company) of which such a Person is an officer, director, member, or partner
or is, directly, or indirectly the beneficial owner of ten percent (10%) or more
of the class of equity securities, (ii) any trust or fund in which such person
has a substantial beneficial interest or as to which such person serves as
trustee or in a similar fiduciary capacity, (iii) any relative or spouse of such
person, or any relative of such spouse, or (iv) any investment company for which
such person or any Affiliate of such person serves as investment advisor.
“Authorized Officer” means the Chief Executive Officer of the Company (or any
other senior officer of the Company to whom the Chief Executive Officer shall
delegate the authority to execute any Award Agreement, where applicable).
“Award” means an Employee Award or a Director Award.
“Award Agreement” means any Employee Award Agreement or Director Award
Agreement, and may include a written document providing for Awards to more than
one eligible Participant upon terms and conditions set forth in the written
document in lieu of individual agreements.
“Board” means the Board of Directors of the Company.

1

--------------------------------------------------------------------------------




“Cash Award” means an award denominated in cash.
“Change in Control,” unless otherwise defined by the Committee prior to the
occurrence of the event, means the time when (i) any Person becomes an Acquiring
Person; (ii) individuals who shall qualify as Continuing Directors of the
Company shall have ceased for any reason to constitute at least a majority of
the Board of Directors of the Company; (iii) the consummation of a
reorganization, merger, statutory share exchange or consolidation or similar
transaction involving the Company or any of its subsidiaries, a sale or other
disposition of all or substantially all of the assets of the Company, or the
acquisition of assets or stock of another entity by the Company or any of its
subsidiaries (each, a “Business Combination”); or (iv) approval by the
stockholders of the Company of a complete liquidation or dissolution of the
Company, provided, however, that: (1) in the case of either clause (i) or (ii),
a Change in Control shall not be deemed to have occurred if the event shall have
been approved prior to the occurrence thereof by a majority of the Continuing
Directors who shall then be members of such Board of Directors; (2) in the case
of clause (i), a Change in Control shall not be deemed to have occurred upon the
acquisition of stock of the Company by a pension, profit-sharing, stock bonus,
employee stock ownership plan or other retirement plan intended to be qualified
under IRC Section 401(a) established by the Company or any subsidiary of the
Company, and in any event, stock held by such a plan shall not be treated as
outstanding in determining ownership percentages for purposes of this
definition; and (3) in the case of clause (iii), a Change in Control shall
exclude a Business Combination pursuant to which: (A) all or substantially all
of the individuals and entities who were the beneficial owners of the
outstanding voting securities immediately prior to such Business Combination
beneficially own, directly or indirectly, 50% or more of the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company's assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Securities, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination, and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination are Continuing Directors.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Committee” means the Human Resources Committee of the Board or such other
independent Committee of the Board as is designated by the Board to administer
the Plan, consisting of three or more members of the Board who satisfy the
independence requirements of (i) Section 10C of the Securities Exchange Act of
1934 and the rules promulgated thereunder, (ii) the listing standards of the New
York Stock Exchange (“NYSE”) and applicable laws and regulations and (iii) if
deemed appropriate from time to time, meet the definition of “non-employee
director” under Rule 16b-3 under the Securities Exchange Act of 1934.
“Common Stock” means Winnebago Industries, Inc. common stock, par value $.50 per
share.
“Company” means Winnebago Industries, Inc., an Iowa corporation, or any
successor thereto.
“Continuing Director” means (i) any member of the Board of Directors of the
Company, which such person is a member of the Board, who is not an Affiliate or
Associate of any Acquiring Person or of any such Acquiring Person's Affiliate or
Associate and was a member of the Board prior to the time when such Acquiring
Person shall have become an Acquiring Person, and (ii) any successor of a
Continuing Director, while such successor is a member of the Board, who is not
an Acquiring Person or any Affiliate or Associate of any Acquiring Person or a
representative or nominee of an Acquiring Person or of any Affiliate or
Associate of such Acquiring Person and is recommended or elected to succeed the
Continuing Director by a majority of the Continuing Directors.
“Deferred Compensation” means any Award that provides for the non-qualified
“deferral of compensation” as defined in Treas. Reg. Sec. 1.409A-1(b) and that
is not otherwise exempt from the requirements of IRC Section 409A. For purposes
of the limitations on deferred compensation under IRC Section 409A, each payment
of compensation under this Plan shall be treated as a separate payment of
compensation for purposes of applying the deferral election rules and the
exclusion for certain short-term deferral amounts under IRC Section 409A.
“Director Award” means any Equity Award (other than Incentive Stock Options and
SARs) and Cash Award granted, whether singly, in combination or in tandem, to a
Participant who is a Non-employee Director pursuant to such applicable terms,
conditions and limitations (including treatment as a Performance Award) as the
Committee may establish in order to fulfill the objectives of the Plan.
“Director Award Agreement” means a written agreement setting forth the terms,
conditions and limitations applicable to a Director Award, to the extent the
Committee determines such agreement is necessary, and may include a written
document

2

--------------------------------------------------------------------------------




providing for Awards to more than one Non-employee Director upon terms and
conditions set forth in the written document in lieu of individual agreements.
“Disability” means the Participant is unable to perform each of the essential
duties of such Participant's position by reason of a medically determinable
physical or mental impairment which is potentially permanent in character or
which can be expected to last for a continuous period of not less than 12
months; provided, however, that any distribution event upon a Disability of any
Award that constitutes Deferred Compensation shall comply with the definition
provided for purposes of IRC Section 409A.
“Dividend Equivalents” means, as determined by the Committee in its sole
discretion with respect to Equity Awards that are to be issued at the end of the
Restriction Period or deferral period, an amount equal to all dividends and
other distributions (or the economic equivalent thereof) that are payable to
shareholders of record during the Restriction Period on a like number of shares
of Common Stock.
“Employee” means an employee of the Company or any of its Affiliates.
“Employee Award” means any Equity Award or Cash Award granted, whether singly,
in combination or in tandem, to a Participant who is an Employee pursuant to
such applicable terms, conditions and limitations (including treatment as a
Performance Award) as the Committee may establish in order to fulfill the
objectives of the Plan.
“Employee Award Agreement” means a written agreement setting forth the terms,
conditions and limitations applicable to an Employee Award, to the extent the
Committee determines such agreement is necessary, and may include a written
document providing for Awards to more than one Employee upon terms and
conditions set forth in the written document in lieu of individual agreements.
“Equity Award” means any Option, SAR, Stock Award, or Performance Award (other
than a Performance Award denominated in cash) granted to a Participant under the
Plan.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” of a share of Common Stock means, as of a particular date,
(i) (A) if Common Stock is listed on a national securities exchange, the closing
price per share of such Common Stock on the consolidated transaction reporting
system for the principal national securities exchange on which shares of Common
Stock are listed on that date, or, if there shall have been no such sale so
reported on that date, on the next succeeding date on which such a sale was so
reported, (B) if Common Stock is not so listed but is quoted on the NASDAQ
National Market, the mean between the highest and lowest sales price per share
of Common Stock reported by the NASDAQ National Market on that date, or, if
there shall have been no such sale so reported on that date, on the next
succeeding date on which such a sale was so reported, or, at the discretion of
the Committee, the price prevailing on the NASDAQ National Market at the time of
exercise, (C) if Common Stock is not so listed or quoted, the mean between the
closing bid and asked price on that date, or, if there are no quotations
available for such date, on the next succeeding date on which such quotations
shall be available, as reported by the NASDAQ Stock Market, or, if not reported
by the NASDAQ Stock Market, by the National Quotation Bureau Incorporated or (D)
if Common Stock is not publicly traded, the most recent value determined by an
independent appraiser appointed by the Company for such purpose, or (ii) if
applicable, the price per share as determined in accordance with the procedures
of a third party administrator retained by the Company to administer the Plan;
provided, however, that with respect to any Equity Award that is intended to be
exempt from the requirements of IRC Section 409A, a value determined by the
reasonable application of a reasonable valuation method as defined in
regulations and other guidance promulgated under IRC Section 409A.
“Grant Date” means the date an Award is granted to a Participant pursuant to the
Plan. The Grant Date for a substituted award is the Grant Date of the original
award.
“Grant Price” means the price at which a Participant may exercise his or her
right to receive cash or Common Stock, as applicable, under the terms of an
Award.
“Incentive Stock Option” means an Option that is intended to comply with the
requirements set forth in IRC Section 422.
“Joint Venture” means any joint venture or partnership in which the Company has
50% or more ownership, voting, capital or profit interests (in whatever form);
provided, however, where the grant of an Equity Award under this Plan is based
upon a legitimate business criteria, “20% or more” may be used instead of “50%
or more”.
“Non-employee Director” means an individual serving as a member of the Board who
is not an Employee of the Company or any of its Affiliates.
“Non-qualified Stock Option” means an Option that is not an Incentive Stock
Option.

3

--------------------------------------------------------------------------------




“Option” means a right to purchase a specified number of shares of Common Stock
at a specified Grant Price, which may be an Incentive Stock Option or a
Non-qualified Stock Option.
“Participant” means an Employee or Non-employee Director to whom an Award has
been granted under this Plan.
“Performance Award” means an Award made pursuant to this Plan that is subject to
the attainment of one or more performance goals.
“Performance Goal” means an objective performance standard established by the
Committee to determine in whole or in part whether a Qualified Performance Award
shall be earned. A Performance Goal is objective if a third party having
knowledge of the relevant facts could determine whether the goal is met. Such a
Performance Goal may be based on one or more business criteria that apply to the
Employee, one or more business segments, units or divisions of the Company, or
the Company as a whole, and on an absolute basis, rate basis, or relative to a
peer group of companies or other benchmark, and may exclude the effect of
changes in accounting standards and nonrecurring unusual event specified by the
Committee, such as write-offs, capital gains and losses and acquisitions and
dispositions of businesses and assets. A Performance Goal may include one or
more of the following:
•
Stock price measures (including but not limited to growth measures and total
shareholder return);

•
Earnings per share (actual or targeted growth);

•
Earnings before interest, taxes, depreciation, and amortization (“EBITDA”);

•
Economic value added (“EVA”);

•
Net income measures (including but not limited to income after capital costs and
income before or after taxes);

•
Revenue and/or sales (gross or net) and margins,

•
Operating income;

•
Cash flow and working capital measures;

•
Return measures (including but not limited to return on assets, equity and/or
invested capital);

•
Growth measures (including revenue or sales growth),

•
Market share;

•
Product quality and customer satisfaction measures; and

•
Corporate values and strategic measures (including but not limited to ethics
compliance, environmental, safety, strategic and succession planning).



Unless otherwise stated, such a Performance Goal need not be based upon an
increase under a particular business criterion and could include, for example,
maintaining the status quo or limiting economic losses (measured, in each case,
by reference to specific business criteria).
“Person” means an individual, corporation, limited liability company,
partnership, association, joint stock company, trust, unincorporated
organization or government or political subdivision thereof.
“Qualified Performance Award” means a Performance Award made to a Participant
who is an Employee that is intended to qualify as qualified performance-based
compensation under IRC Section 162(m), as described in paragraph 8(v)(B) of the
Plan.
“Restricted Stock” means a Stock Award that is restricted or subject to
forfeiture provisions.
“Restriction Period” means a period of time beginning as of the Grant Date of a
Restricted Stock Award and ending as of the date upon which the Common Stock
subject to such Award is no longer restricted or subject to forfeiture
provisions.
“Stock Appreciation Right” or “SAR” means a right to receive a payment, in cash
or Common Stock, equal to the excess of the Fair Market Value or other specified
valuation of a specified number of shares of Common Stock on the date the right
is exercised over a specified Grant Price, in each case, as determined by the
Committee.
“Stock Award” means an Award in the form of shares of Common Stock or Stock
Units, including an award of Restricted Stock.
“Stock Unit” means a unit equal to one share of Common Stock granted to either
an Employee or a Non-employee Director.
“Subsidiary” means any corporation or limited liability company of which the
Company directly or indirectly owns shares or membership interests representing
50% or more of the combined voting power of the shares of all classes or series
of capital stock of such corporation which have the right to vote generally on
matters submitted to a vote of the shareholders of such corporation; provided,
however, where the grant of an Equity Award under this Plan is based upon a
legitimate business

4

--------------------------------------------------------------------------------




criteria, “20% or more” may be used instead of “50% or more”.
4.Eligibility.


(a)Employees. Employees eligible for the grant of Employee Awards under this
Plan are those who hold positions of responsibility and whose performance, in
the judgment of the Committee, may have a significant effect on the success of
the Company and its Affiliates.


(b)Directors. Members of the Board eligible for the grant of Director Awards
under this Plan are those who are Non-employee Directors.


5.Common Stock Available for Awards. Subject to the provisions of paragraph 17
hereof, no Award shall be granted if it shall result in the aggregate number of
shares of Common Stock issued under the Plan plus the number of shares of Common
Stock covered by or subject to Awards then outstanding (after giving effect to
the grant of the Award in question) to exceed 3,600,000 shares. The Committee
and the appropriate officers of the Company shall from time to time take
whatever actions are necessary to file any required documents with governmental
authorities, stock exchanges and transaction reporting systems to ensure that
shares of Common Stock are available for issuance pursuant to Awards.


(a)Limitation on Awards. Subject to the provisions of paragraph 17 hereof,


(i)
up to 3,600,000 shares of Common Stock shall be available for Awards other than
Options or SARs; and



(ii)
up to 3,600,000 shares shall be available for Incentive Stock Option Awards.



(b)Share Counting Rules. Subject to the provisions of paragraph 17 hereof:


(i)The number of shares of Common Stock that are the subject of Awards under
this Plan that are forfeited or terminated, expire unexercised, are cancelled
and settled in cash in lieu of Common Stock or are exchanged for Awards that do
not involve Common Stock, shall be added back to the limits and again
immediately become available for Awards hereunder.


(ii)Shares of Common Stock tendered or attested to in payment of the Grant Price
of an Option and shares of Common Stock withheld by the Company to satisfy the
tax withholding obligation shall not be added back to the applicable limit.


(iii)Shares of Common Stock that are reacquired by the Company with the amount
received upon exercise of an Option shall not be added back to the applicable
limit.


(iv)The aggregate shares Common Stock exercised pursuant to an SAR that is
settled in Common Stock shall reduce the applicable limit, rather than the
number of shares of Common Stock actually issued.


(v)Shares of Common Stock delivered under the Plan in settlement, assumption or
substitution of outstanding awards or obligations to grant future awards under
the plans or arrangements of another entity shall not reduce the maximum number
of shares of Common Stock available for delivery under the Plan, to the extent
that such settlement, assumption or substitution is a result of the Company or
an Affiliate acquiring another entity or an interest in another entity.


(vi)Restricted Stock, Restricted Stock Units, Performance Awards and other
Awards settled in shares of Common Stock shall reduce the applicable limit by
2.5 shares for each share of Common Stock covered by the Award.


6.Administration.


(a) Except as otherwise provided herein, this Plan shall be administered by the
Committee. Any Award that is intended to be a Qualified Performance Award under
paragraph 8(a)(v)(B) shall be issued by the Committee or a subcommittee
consisting solely of members of the Board who are “outside directors” under IRC
Section 162(m) and regulations and other guidance promulgated thereunder.


(b)Subject to the provisions hereof, the Committee shall have full and exclusive
power and authority to administer this Plan and to take all actions that are
specifically contemplated hereby or are necessary or appropriate in connection
with the administration hereof. The Committee shall also have full and exclusive
power to interpret this Plan and to adopt such rules, regulations and guidelines
for carrying out this Plan as it may deem necessary or proper, all of which
powers shall be exercised in the best interests of the Company and in keeping
with the objectives of this Plan. The Committee may, in its discretion, provide
for the extension of the exercisability of an Employee Award, accelerate the
vesting or exercisability of an Employee Award, eliminate or make less
restrictive any restrictions applicable to an Employee Award, waive any
restriction or other provision of this Plan (insofar as such provision relates
to Employee Awards) or an Employee Award or otherwise amend or modify an
Employee Award in any manner that is either (i) not adverse to the Participant
to whom such Employee Award was granted or (ii) consented to by

5

--------------------------------------------------------------------------------




such Participant. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in this Plan or in any Award in the manner and to
the extent the Committee deems necessary or desirable to further the Plan
purposes. Any decision of the Committee, with respect to Employee Awards, in the
interpretation and administration of this Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned.


(c)The Committee shall have the independent authority and discretion over the
appointment, compensation and oversight of the services of advisors to the
Committee, including compensation consultants and legal counsel, provided such
advisors meet the standards for independence as established by the exchange on
which the Company's Common Stock is traded. The Company shall pay the
compensation and expenses of such advisors. The Committee may engage or
authorize the engagement of a third party administrator to carry out
administrative functions under the Plan.


(d)No member of the Committee or officer of the Company to whom the Committee
has delegated authority in accordance with the provisions of paragraph 7 of this
Plan shall be liable for anything done or omitted to be done by him or her, by
any member of the Committee or by any officer of the Company in connection with
the performance of any duties under this Plan, except for his or her own willful
misconduct or as expressly provided by statute.


7.Delegation of Authority. Following the authorization of a pool of cash or
shares of Common Stock to be available for Awards, the Committee may authorize
the Chief Executive Officer of the Company or a committee consisting solely of
members of the Board to grant individual Employee Awards from such pool pursuant
to such conditions or limitations as the Committee may establish, except as
otherwise provided in paragraph 6(a). The Committee may also delegate to the
Chief Executive Officer and to other executive officers of the Company its
administrative duties under this Plan (excluding its granting authority)
pursuant to such conditions or limitations as the Committee may establish.


8.Employee Awards.


(a)Subject to the limitation under paragraph 8(b), the Committee shall determine
the type or types of Employee Awards to be made under this Plan and shall
designate from time to time the Employees who are to be the recipients of such
Awards. Each Employee Award may, in the discretion of the Committee, be embodied
in an Employee Award Agreement, which shall contain such terms, conditions and
limitations as shall be determined by the Committee in its sole discretion and,
if required by the Committee, shall be signed by the Participant to whom the
Employee Award is granted and by an Authorized Officer for and on behalf of the
Company. Employee Awards may consist of those listed in this paragraph 8(a) and
may be granted singly, in combination or in tandem. Employee Awards may also be
granted in combination or in tandem with, in replacement of, or as alternatives
to, grants or rights under this Plan or any other employee plan of the Company
or any of its Affiliates, including the plan of any acquired entity. Except as
provided in paragraph 8(b)(iv), an Employee Award may provide for the grant or
issuance of additional, replacement or alternative Employee Awards upon the
occurrence of specified events. All or part of an Employee Award may be subject
to conditions established by the Committee, which may include, but are not
limited to, continuous service with the Company and its Affiliates, achievement
of specific business objectives, increases in specified indices, attainment of
specified growth rates and other comparable measurements of performance. Upon
the termination of employment by a Participant who is an Employee, any
unexercised, deferred, unvested or unpaid Employee Awards shall be treated as
set forth in the applicable Employee Award Agreement or as otherwise specified
by the Committee.


(i)Option. An Employee Award may be in the form of an Option. On the Grant Date,
the Grant Price of an Option shall be not less than the Fair Market Value of the
Common Stock subject to such Option. The term of the Option shall extend no more
than 10 years after the Grant Date. Options may not include provisions that
“reload” the option upon exercise. Subject to the foregoing provisions and
paragraph 8(b)(iv), the terms, conditions and limitations applicable to any
Options awarded to Employees pursuant to this Plan, including the Grant Price,
the term of the Options, the number of shares subject to the Option and the date
or dates upon which they become exercisable, shall be determined by the
Committee. Any Option that is intended to constitute an Incentive Stock Option
shall contain terms and conditions required under IRC Section 422A applicable to
the Employee; provided, however, the Committee may modify the terms and
conditions of such Option even though such modification may cause the Incentive
Stock Option to become a Non-qualified Stock Option.


(ii)Stock Appreciation Rights. An Employee Award may be in the form of a SAR. On
the Grant Date, the Grant Price of a SAR shall be not less than the Fair Market
Value of the Common Stock subject to such SAR. The holder of a tandem SAR may
elect to exercise either the option or the SAR, but not both. The exercise
period for a SAR shall extend no more than 10 years after the Grant Date.
Subject to the foregoing provisions and paragraph 8(b)(iv), the terms,
conditions and limitations applicable to any SARs awarded to Employees pursuant
to this Plan, including the Grant Price, the term of any SARs and the date or
dates upon which they become exercisable, shall be determined by the Committee.


(i)Stock Award. An Employee Award may be in the form of a Stock Award. The
terms, conditions and limitations applicable to any Stock Awards granted to
Employees pursuant to this Plan shall be determined by the Committee; provided
that any Stock Award which is not a Performance Award shall have a minimum
Restriction Period of one year from the Grant Date, provided further that (i)
the Committee may provide for earlier vesting upon a termination of employment
by reason of death, Disability or retirement after age 60, and (ii) such
one-year minimum Restriction Period shall not apply to a Stock Award that is
granted in lieu of salary or bonus.

6

--------------------------------------------------------------------------------






(ii)Cash Award. An Employee Award may be in the form of a Cash Award. The terms,
conditions and limitations applicable to any Cash Awards granted to Employees
pursuant to this Plan shall be determined by the Committee.


(iii)Performance Award. Without limiting the type or number of Employee Awards
that may be made under the other provisions of this Plan, an Employee Award may
be in the form of a Performance Award. The terms, conditions and limitations
applicable to any Performance Awards granted to Employees pursuant to this Plan
shall be determined by the Committee; provided that any Stock Award which is a
Performance Award shall have a minimum Restriction Period of one year from the
Grant Date, provided further that the Committee may provide for earlier vesting
upon a termination of employment by reason of death, Disability or retirement
after age 60. The Committee shall set performance goals in its discretion which,
depending on the extent to which they are met, will determine the value, vesting
and/or amount of Performance Awards that will be paid out to the Employee.


(A)Non-qualified Performance Awards. Performance Awards granted to Employees
that are not intended to be Qualified Performance Awards under paragraph
8(a)(v)(B) shall be based on achievement of such goals and be subject to such
terms, conditions and restrictions as the Committee or its delegate shall
determine.


(B)Qualified Performance Awards. Performance Awards granted to Employees under
the Plan that are intended to qualify as qualified performance-based
compensation under IRC Section 162(m) shall be paid, vested or otherwise
deliverable solely on account of the attainment of one or more Performance Goals
established by the Committee prior to the earlier to occur of (x) 90 days after
the commencement of the period of service to which the Performance Goal relates
or (y) the lapse of 25% of the period of service (as scheduled in good faith at
the time the goal is established) to which the Performance Goal relates, and in
any event while the outcome of the Performance Award is substantially uncertain.
In interpreting Plan provisions applicable to Performance Goals and Qualified
Performance Awards, it is the intent of the Plan to conform with the standards
of IRC Section 162(m) and Treasury Regulation §1.162-27(e)(2)(i), as to grants
to those Employees whose compensation is, or is likely to be, subject to IRC
Section 162(m), and the Committee shall be guided by such provisions in
establishing such goals. Prior to the payment of any compensation based on the
achievement of Performance Goals, the Committee must certify in writing that
applicable Performance Goals and any of the material terms thereof were, in
fact, satisfied. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Qualified Performance Awards made pursuant to this
Plan shall be determined by the Committee. No Qualified Performance Awards shall
be granted unless the Performance Goals have been approved by the shareholders
of the Company within 5 years of the commencement of the performance period to
which such Performance Goals relate.


(b)Notwithstanding anything to the contrary contained in this Plan and subject
to the provisions of paragraph 17, the following limitations shall apply to any
Employee Awards made hereunder:


(i)no Participant may be granted, during any fiscal year, Employee Awards
consisting of Options or SARs (including Options or SARs that are granted as
Performance Awards) that are exercisable for more than 500,000 shares of Common
Stock;


(ii)no Participant may be granted, during any fiscal year, Employee Awards
consisting of Stock Awards (including Stock Awards that are granted as
Performance Awards) covering or relating to more than 200,000 shares of Common
Stock (the limitation set forth in this clause (ii), together with the
limitation set forth in clause (i) above, being hereinafter collectively
referred to as “Stock Based Awards Limitations”);


(iii)no Participant may be granted Employee Awards consisting of cash (including
Cash Awards that are granted as Performance Awards) in respect of any fiscal
year having a value determined on the Grant Date in excess of $2,000,000; and


(iv)no Award shall have the effect of or result in: (A) lowering the Grant Price
of an existing Option or SAR; (B) a “repricing” of an existing Option or SAR
under generally accepted accounting principles; or (C) cancel an existing Option
or SAR at a time when its Grant Price exceeds the Fair Market Value of the
Company's Common Stock in exchange for another Employee Award, including cash or
other Equity Award in the Company.


9.Director Awards.


(a)The Committee may grant Director Awards to the Non-employee Directors of the
Company from time to time in accordance with this paragraph 9. Director Awards
may consist of those listed in this paragraph 9 and may be granted singly, in
combination or in tandem. Each Director Award may, in the discretion of the
Committee, be embodied in a Director Award Agreement, which shall contain such
terms, conditions and limitations as shall be determined by the Committee in its
sole discretion and, if required by the Committee, shall be accepted by the
Director to whom the Director Award is granted and signed by an Authorized
Officer for and on behalf of the Company.


(i)Stock Awards. A Director Award may be in the form of a Stock Award. A
Non-employee Director may not sell, transfer, assign, pledge or otherwise
encumber or dispose of any portion of a Stock Award until he or she terminates
service as a Non-employee Director, and any attempt to sell, transfer, assign,
pledge or encumber any portion of the Stock Award prior to such time shall have
no effect. Any additional terms, conditions and limitations applicable to any
Stock Awards granted to a Non-

7

--------------------------------------------------------------------------------




employee Director pursuant to this Plan shall be determined by the Committee.


(ii)Performance Awards. Without limiting the type or number of Director Awards
that may be made under the other provisions of this Plan, a Director Award may
be in the form of a Performance Award. A Non-employee Director may not sell,
transfer, assign, pledge or otherwise encumber or dispose of any portion of the
Performance Award until he or she terminates service as a Non-employee Director,
and any attempt to sell, transfer, assign, pledge or encumber any portion of the
Performance Award prior to such time shall have no effect. Any additional terms,
conditions and limitations applicable to any Performance Awards granted to a
Non-employee Director pursuant to this Plan shall be determined by the
Committee. The Committee shall set performance goals in its discretion which,
depending on the extent to which they are met, will determine the value and/or
amount of Performance Awards that will be paid out to the Non-employee Director.


(iii)Non-qualified Stock Options. A Director Award may be in the form of a
Non-qualified Stock Option. On the Grant Date, the Grant Price of a
Non-qualified Stock Option shall be not less than the Fair Market Value of the
Common Stock subject to such Option. The term of the Non-qualified Stock Option
shall extend no more than 10 years after the Grant Date. Non-qualified Stock
Options may not include provisions that “reload” the option upon exercise.
Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any Non-qualified Stock Options awarded to Directors pursuant to
this Plan, including the Grant Price, the term of the Non-qualified Stock
Options, the number of shares subject to the Non-qualified Stock Option and the
date or dates upon which they become exercisable, shall be determined by the
Committee.


(b)Awards Limitations. Notwithstanding anything to the contrary contained in
this Plan, no Participant may be granted, during any fiscal year, Director
Awards consisting of Stock Awards (including Stock Awards that are granted as
Performance Awards) covering or relating to more than 10,000 shares of Common
Stock (the limitation set forth in this paragraph (b) being hereinafter referred
to as a “Stock Based Awards Limitation”) or Non-qualified Stock Options for more
than 20,000 shares of Common Stock during any fiscal year.


10.Payment of Awards.


(a)General. Payment made to a Participant pursuant to an Award may be made in
the form of cash or Common Stock, or a combination thereof, and may include such
restrictions as the Administrator shall determine, including, in the case of
Common Stock, restrictions on transfer and forfeiture provisions. If such
payment is made in the form of Restricted Stock, the Administrator shall specify
whether the underlying shares are to be issued at the beginning or end of the
Restriction Period. In the event that shares of Restricted Stock are to be
issued at the beginning of the Restriction Period, the certificates evidencing
such shares (to the extent that such shares are so evidenced) shall contain
appropriate legends and restrictions that describe the terms and conditions of
the restrictions applicable thereto. In the event that shares of Restricted
Stock are to be issued at the end of the Restricted Period, the right to receive
such shares shall be evidenced by book entry registration or in such other
manner as the Administrator may determine.


(b)Deferral of Awards. The Committee may require or may permit Employees and
Non-employee Directors to elect to defer the issuance of Common Stock or the
payment or settlement of Awards in cash under this Plan pursuant to such rules,
procedures, or programs as it may establish from time to time; provided,
however, the Committee shall not, in establishing the terms and provisions of
any Award or in exercising its powers under this Plan: (i) create any
arrangement which would constitute an employee pension benefit plan as defined
in Section 3(3) of the Employee Retirement Income Security Act, as amended,
unless the arrangement provides benefits solely to one or more individuals who
constitute members of a select group of management or highly compensated
employees; or (ii) create any arrangement that would constitute Deferred
Compensation unless the arrangement is exempt from or complies with the
requirements of IRC Section 409A or unless the Committee, at the time of grant,
specifically provides that the Award is not intended to comply with IRC Section
409A.


(c)Deferred Compensation. With respect to any Award that constitutes Deferred
Compensation, such Award shall provide for payment or exercise only upon: (i) a
fixed date or schedule that complies with the requirements of Treas. Reg. Sec.
1.409A-3; (ii) on a date based upon the Employee's or Non-employee Director's
“separation from service,” (including the delay in payment upon separation from
service for “specified employees”) or “disability,” or “change in control” as
those terms are defined under IRC Section; or (iii) the Participant's death. Any
election permitted under any Award that constitutes Deferred Compensation shall
comply with the requirements of Treas. Reg. Sec. 1.409A-2. In addition, with
respect to any Award that constitutes Deferred Compensation, except to the
extent acceleration or deferral is permitted by or complies with the
requirements of IRC Section 409A, neither the Committee nor any Employee or
Non-employee Director may substitute, accelerate or defer the time or schedule
of any payment or exercise of, or the amount scheduled to be reported as income
as a result. In no event shall the Company, the Committee or the Administrator
be responsible for any taxes imposed as a result of non-compliance with IRC
Section 409A.


(d)Dividends, Earnings and Interest. Rights to dividends or Dividend Equivalents
may be extended to and made part of any Stock Award, subject to such terms,
conditions and restrictions as the Administrator may establish. Dividend
Equivalents may be paid in cash or in Common Stock or any combination thereof as
determined by the Committee at the time of payment of the dividend, and may be
paid concurrently with the payment of dividends or may be deferred; provided,
however, and Dividend Equivalents that constitute Deferred Compensation shall
comply with the requirements of IRC Section 409A and regulations and

8

--------------------------------------------------------------------------------




guidance promulgated thereunder. The Administrator may also establish rules and
procedures for the crediting of interest or other earnings on deferred cash
payments and Dividend Equivalents for Stock Awards.


(e)Substitution of Awards. Subject to paragraphs 8(b)(iv), 11(b), 14 and 16, at
the discretion of the Committee, a Participant who is an Employee may be offered
an election to substitute an Employee Award for another Employee Award or
Employee Awards of the same or different type.


11.Change in Control.


(a)Vesting. Notwithstanding the provisions of paragraphs 8 and 9 hereof, unless
otherwise expressly provided in the applicable Award Agreement, or as specified
in the next sentence, in the event of a Change in Control during an Employee's
employment (or service as a Non-employee Director) with the Company or one of
its Affiliates, each Equity Award granted under this Plan to the Participant
shall become immediately vested and fully exercisable. Unless the Committee
determines at or prior to the Change in Control, no Qualified Performance Award
for which the performance period has not expired shall accelerate at the time of
a Change in Control.


(b)Cancellation and Payment. Except as otherwise provided in an Award Agreement,
if a Change in Control occurs and the agreements effectuating the Change in
Control to not provide for the assumption or substitution of all Awards under
this Plan (“Non-assumed Awards”), the Committee, in its sole and absolute
discretion, may, with respect to any or all Non-assumed Awards, take any or all
of the following actions to be effective as of the date of the Change in Control
(or as of any other date fixed by the Committee occurring within the thirty (30)
day period immediately preceding the date of the Change in Control, but only if
such action remains contingent upon the effectuation of the Change in Control)
(such date referred to as the “Action Effective Date”):


(i)Unilaterally cancel such Non-Assumed Award in exchange for whole and/or
fractional shares of Common Stock (or whole shares and cash in lieu of any
fractional Common Stock) or whole and/or fractional shares of a successor (or
for whole shares of a successor and cash in lieu of any fractional share) that,
in the aggregate, is equal to the excess of:


(A)in the case of Options and SARs, the Common Stock that could be purchased
subject to such Non-Assumed Award less the aggregate Grant Price for the Options
and SARs; and


(B)in the case of Stock Awards and Performance Awards, Common Stock subject to
such Non-Assumed Award determined as of the Action Effective Date (taking into
account vesting), less the value of any consideration payable with respect to
such Stock Awards and Performance Awards.


(ii)Unilaterally cancel such Non-Assumed Award in exchange for cash or other
property, including without limitation, the value of the consideration paid to
holders of the Company's Common Stock in connection with the Change in Control,
equal to the excess of:


(A)in the case of Options and SARs, Common Stock that could be purchased subject
to such Non-Assumed Award less the aggregate Grant Price for the Options and
SARs; and


(B)in the case of Stock Awards and Performance Awards, Common Stock subject to
such Non-assumed Award determined as of the Action Effective Date (taking into
account vesting), less the value of any consideration payable with respect to
such Stock Awards and Performance Awards.


In the event the Grant Price or consideration payable on exercise is equal to or
greater than the Common Stock, cash or other property payable as provided in
paragraphs 10(b)(i) and 10(b)(ii), then such Options, SARs and other Equity
Awards shall be automatically cancelled without payment of any consideration
therefor.
(iii)In the case of Options and SARs, unilaterally cancel such Non-Assumed Award
after providing the holder of such Option and SAR with:


(A)an opportunity to exercise such Non-Assumed Award to the extent vested within
a specified period prior to the date of the Change in Control; and


(B)notice of such opportunity to exercise prior to the commencement of such
specified period.


(c)Deferred Compensation. If a Change in Control occurs that does not constitute
a “change in control” as defined under IRC Section 409A and regulations and
guidance promulgated thereunder, then any Award that constitutes Deferred
Compensation shall be settled in cash equal to the Award's Fair Market Value at
the time of the Change in Control (or if Performance Awards, the value based on
the Performance Goals, if greater), plus interest at the United States prime
rate at the time of the Change in Control plus 1% until the date of payment,
which shall be the time the original restriction period would have closed, the
Performance Award would have been originally payable, or the date elected
pursuant to the proper deferral election, as applicable.

9

--------------------------------------------------------------------------------






(d)Change in Control Agreement. Notwithstanding the foregoing, if a Change in
Control occurs, then, except to the extent otherwise provided in the Award
Agreement, each Award shall be governed by applicable law and the documents
effectuating the Change in Control.


12.Option Exercise. The Grant Price shall be paid in full at the time of
exercise in cash or check or, if permitted by the Committee and elected by the
optionee, the optionee may purchase such shares by means of tendering Common
Stock valued at Fair Market Value on the date of exercise, or any combination
thereof. The Committee shall determine acceptable methods for Participants to
tender Common Stock or other Awards, including, without limitation, cashless or
net exercise, pyramid exercise and by attestation. The Committee may provide for
procedures to permit the exercise or purchase of such Awards by use of the
proceeds to be received from the sale of Common Stock issuable pursuant to an
Award. The Committee may adopt additional rules and procedures regarding the
exercise of Options from time to time, provided that such rules and procedures
are not inconsistent with the provisions of this paragraph.


An optionee desiring to pay the Grant Price of an Option by tendering Common
Stock using the method of attestation may, subject to any such conditions and in
compliance with any such procedures as the Committee may adopt, do so by
attesting to the ownership of Common Stock of the requisite value in which case
the Company shall issue or otherwise deliver to the optionee upon such exercise
a number of shares of Common Stock subject to the Option equal to the result
obtained by dividing (a) the excess of the aggregate Fair Market Value of the
shares of Common Stock subject to the Option for which the Option (or portion
thereof) is being exercised over the Grant Price payable in respect of such
exercise by (b) the Fair Market Value per share of Common Stock subject to the
Option, and the optionee may retain the shares of Common Stock the ownership of
which is attested.
13.Taxes. The Company or its designated third party administrator shall have the
right to deduct applicable taxes from any Employee Award payment and withhold,
at the time of delivery or vesting of cash or shares of Common Stock under this
Plan, an appropriate amount of cash or number of shares of Common Stock or a
combination thereof for payment of taxes or other amounts required by law or to
take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for withholding of such taxes. The Committee may also
permit withholding to be satisfied by the transfer to the Company of shares of
Common Stock theretofore owned by the holder of the Employee Award with respect
to which withholding is required. If shares of Common Stock are used to satisfy
tax withholding, such shares shall be valued based on the Fair Market Value when
the tax withholding is required to be made.


14.Forfeiture and Recoupment.


(a)Without limiting in any way the generality of the Committee's power to
specify any terms and conditions of an Award consistent with law, and for
greater clarity, the Committee may specify in an Employee Award that the
Employee's rights, payments, and benefits with respect to a Employee Award,
including any payment or shares of Common Stock received upon exercise or in
satisfaction of the Employee Award under this Plan shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions, without limit as to time. Such events shall include, but
shall not be limited to, failure to accept the terms of the Employee Award
Agreement, termination of service under certain or all circumstances, violation
of material Company policies, misstatement of financial or other material
information about the Company, fraud, misconduct, breach of noncompetition,
confidentiality, nonsolicitation, noninterference, corporate property
protection, or other agreement that may apply to the Employee, or other conduct
by the Employee that the Committee determines is detrimental to the business or
reputation of the Company and its Subsidiaries, including facts and
circumstances discovered after termination of employment.


(b)The Company shall require the chief executive officer and chief financial
officer of the Company to disgorge bonuses, other incentive- or equity-based
compensation, and profits on the sale of shares of Common Stock received within
the 12-month period following the public release of financial information if
there is a restatement of such financial information because of material
noncompliance, due to misconduct, with financial reporting requirements under
the federal securities laws. In no event shall the amount to be recovered by the
Company be less than the amount required to be repaid or recovered as a matter
of law. The operation of this paragraph 14(b) shall be in accordance with the
provisions of Section 302 of Sarbanes-Oxley Act and any applicable guidance.


(c)The Company shall require each current and former executive officer to
disgorge bonuses, other incentive- or equity-based compensation received within
36-month period prior to the public release of the restatement of financial
information due to material noncompliance with the financial reporting
requirements under the federal securities laws. The amount to be recovered shall
be the percentage of incentive compensation, including equity awards, in excess
of what would have been paid without the restated results. The operation of this
paragraph 14(c) shall be in accordance with the provisions of Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any applicable
guidance.


(d)The Committee shall determine, as late as the time of the recoupment,
regardless of whether such method is stated in the Employee Award Agreement,
whether the Company shall effect any such recoupment: (i) by seeking repayment
from the Employee; (ii) by reducing (subject to applicable law and the terms and
conditions of the applicable plan, program or arrangement) the amount that would
otherwise be payable to the Employee under any compensatory plan, program or
arrangement maintained

10

--------------------------------------------------------------------------------




by the Company or any of its Affiliates; (iii) by withholding payment of future
increases in compensation (including the payment of any discretionary bonus
amount) or grants of compensatory awards that would otherwise have been made to
the Employee in accordance with the Company's otherwise applicable compensation
practices; (iv) by a holdback or escrow (before or after taxation) of part or
all of the shares of Common Stock, payment or property received upon exercise or
satisfaction of the Employee Award; or (v) by any combination of the foregoing.


15.Amendment, Modification, Suspension or Termination of the Plan. The Committee
may amend, modify, suspend or terminate this Plan for the purpose of meeting or
addressing any changes in legal requirements or for any other purpose permitted
by law, except that (i) no amendment or alteration that would adversely affect
the rights of any Participant under any Award previously granted to such
Participant shall be made without the consent of such Participant, provided,
however, that no amendment that results in a change in the tax consequences of
an Award shall require the consent of the Participant; and (ii) no amendment or
alteration shall be effective prior to its approval by the shareholders of the
Company to the extent such approval is required by applicable legal or tax
requirements or the requirements of the securities exchange on which the
Company's stock is listed. Notwithstanding the forgoing, the Committee may
reform any provision in an Award intended to be exempt from IRC Section 409A to
maintain to maximum extent practicable the original intent of the applicable
provision without violating the provisions of IRC Section 409A; provided,
however, that if no reasonably practicable reformation would avoid the
imposition of any penalty tax or interest under IRC Section 409A, no payment or
benefit will be provided under the Award and the Award will be deemed null, void
and of no force and effect, and the Company shall have no further obligation in
connection with such Award.


16.Assignability. Unless otherwise determined by the Administrator and provided
in the Award Agreement or the terms of the Award, no Award or any other benefit
under this Plan shall be assignable or otherwise transferable except by will,
beneficiary designation or the laws of descent and distribution. In the event
that a beneficiary designation conflicts with an assignment by will, the
beneficiary designation will prevail. The Administrator may prescribe and
include in applicable Award Agreements or the terms of the Award other
restrictions on transfer. Any attempted assignment of an Award or any other
benefit under this Plan in violation of this paragraph 15 shall be null and
void.


17.Adjustments.


(a)The existence of outstanding Awards shall not affect in any manner the right
or power of the Company or its shareholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the capital
stock of the Company or its business or any merger or consolidation of the
Company, or any issue of bonds, debentures, preferred or prior preference stock
(whether or not such issue is prior to, on a parity with or junior to the
existing Common Stock) or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding of any kind, whether or not of a character similar
to that of the acts or proceedings enumerated above.


(b)In the event of any subdivision or consolidation of outstanding shares of
Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, then (i) the number of shares of Common Stock reserved under
this Plan, (ii) the number of shares of Common Stock covered by outstanding
Awards, (iii) the Grant Price or other price in respect of such Awards, (iv) the
appropriate Fair Market Value and other price determinations for such Awards,
(v) the limitations on Awards set forth in paragraph 5(b), and (vi) Stock Based
Awards Limitations shall each be adjusted proportionately by the Committee as
appropriate to reflect such transaction. In the event of any other
recapitalization or capital reorganization of the Company, any consolidation or
merger of the Company with another corporation or entity, the adoption by the
Company of any plan of exchange affecting Common Stock or any distribution to
holders of Common Stock of securities or property (other than normal cash
dividends or dividends payable in Common Stock), the Committee shall make
appropriate adjustments to (i) the number of shares of Common Stock reserved
under this Plan; (ii) the number of shares of Common Stock covered by
outstanding Awards, (iii) the Grant Price or other price in respect of such
Awards, (iv) the appropriate Fair Market Value and other price determinations
for such Awards, (v) the limitations on Stock Awards set forth in paragraph
5(b), and (vi) Stock Based Awards Limitations to reflect such transaction;
provided that such adjustments shall only be such as are necessary to maintain
the proportionate interest of the holders of the Awards and preserve, without
increasing, the value of such Awards.


18.Restrictions. No Common Stock or other form of payment shall be issued with
respect to any Award unless the Company shall be satisfied based on the advice
of its counsel that such issuance will be in compliance with applicable federal
and state securities laws. Certificates evidencing shares of Common Stock
delivered under this Plan (to the extent that such shares are so evidenced) may
be subject to such stop transfer orders and other restrictions as the
Administrator may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any securities exchange
or transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation and any applicable federal or state
securities law. The Administrator may cause a legend or legends to be placed
upon such certificates (if any) to make appropriate reference to such
restrictions.


19.Unfunded Plan. This Plan shall be unfunded. Although bookkeeping accounts may
be established with respect to Participants under this Plan, any such accounts
shall be used merely as a bookkeeping convenience, including bookkeeping
accounts established by a third party administrator retained by the Company to
administer the Plan. The Company shall not be required to segregate any assets
for purposes of this Plan or Awards hereunder, nor shall the Company, the Board
or the Committee be deemed to be a trustee of any benefit to be granted under
this Plan. Any liability or obligation of the Company to

11

--------------------------------------------------------------------------------




any Participant with respect to an Award under this Plan shall be based solely
upon any contractual obligations that may be created by this Plan and any Award
Agreement or the terms of the Award, and no such liability or obligation of the
Company shall be deemed to be secured by any pledge or other encumbrance on any
property of the Company. Neither the Company nor the Board nor the Committee
shall be required to give any security or bond for the performance of any
obligation that may be created by this Plan.


20.Right to Employment. Nothing in the Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company to terminate any
Participant's employment or other service relationship at any time, nor confer
upon any Participant any right to continue in the capacity in which he or she is
employed or otherwise serves the Company.


21.Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.


22.Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Iowa.

12